Appellant, a negro farm tenant of appellee during the year 1936, filed his bill in the chancery court of Washington county against appellee to recover the amount of his furnish account of $2279.91, advanced him by appellee during that year and by him paid to appellee, upon the ground that appellee, in violation of Section 1946, Code of 1930, charged and collected more than twenty per cent interest per annum on the items of said account. There was a trial on the bill, answer and proofs *Page 89 
resulting in a decree dismissing appellant's bill. From that decree appellant prosecutes this appeal.
There is practically no conflict in the material evidence. Appellant for the year 1936 rented one hundred and five acres of land from appellee for which he agreed to pay him, and did pay him, $12.50 an acre. On the 15th of February, 1936, appellant executed to appellee his note for $2500.00 due October 15th of that year, with eight per cent interest per annum from date until paid. To secure the note and further advances to be made to him by appellee in the sum of $850.00 appellant executed a deed of trust on his crops to be grown and on other personal property. At the time of the execution of the note and deed of trust appellee had advanced appellant only approximately $75.00, which amount covered the entire indebtedness existing between them. The evidence showed that the entire consideration of the note and deed of trust was to secure the payment of the rent and supplies already advanced and to be advanced during the crop season. From January 12th to September 27th appellee advanced to appellant something like fifty odd items of supplies necessary to the making of the crop; the aggregate charge for these supplies was $2125.86, upon which he charged against each item eight per cent interest straight, not eight per cent per annum, which amounted to $154.05, and which added to the total makes the aggregate of $2279.91. Appellant paid the entire rent and furnish account by the first of October. During the previous month more than one third of it had been advanced and charged against appellant with eight per cent interest straight.
The interest charged and collected by appellee amounted to more than twenty per cent. per annum, approximately twenty-five per cent. Section 1946, Code of 1930, provides among other things that "if a rate of interest is contracted for or received, directly or indirectly, greater than twenty per centum per annum, the *Page 90 
principal and all interest shall be forfeited, and any amount paid on such contract may be recovered by suit."
According to appellee's own testimony, including his book account, there is no escape from the conclusion that he charged and collected from appellant more than twenty per cent interest per annum on the furnish account. It is argued on behalf of the appellee that he was entitled to collect eight per cent per annum from the date of the note and deed of trust — February 15th — on all furnish items, regardless of when they were advanced, and that interest so calculated would not violate the twenty per cent provision of the statute. There is no merit in that position. A contract to pay the maximum rate of interest allowed by law, calculated from the date of the contract, where the consideration therefor is to be advanced later during its life, if and when needed, violates our usury statute. Interest begins to run on each advance of the consideration from its date. See Howell v. Ott, Miss., 180 So. 52.
It follows from what has been said that appellant was entitled to recover the sum of $2279.91, for which judgment will be entered here.
Reversed and judgment here.